Title: To Thomas Jefferson from John Kelly, 16 August 1808
From: Kelly, John
To: Jefferson, Thomas


                  
                     Dear Sir/ 
                     Charlottesville 16th. Augt. 1808—
                  
                  We have opened a Subscription in this place to Support a Presbyterian Clergyman for his Service in Preaching and propagating the Gospel among us; we are not at this time fixed upon any particular man for this purpose. we wish a young man that is fully calculated to teach the different Languages, whose business it will also be to commence a School for the utility of this neighbourhood—and as you have always approved of these advantages, I am fully persuaded that you will not withhold your assistance, if you will say what that will be I will take the liberty of Subscribing your name to the paper. also mention the thing to Colo. Randolph and I will use the same liberty with his name, 
                  with wishes for yr. happiness I am yrs. with esteem—
                  
                     John Kelly 
                     
                  
               